Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Par. 2: “subjected to sterilization process” should be “subjected to sterilization”.
Par. 3: “can provide sterilization process” should be “can provide sterilization”. 
Par. 4: “requiring advanced sterilization process” should be “requiring an advanced sterilization process”. 
Par. 4: “a sterilant providing a high” should be “a sterilant provides a high”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Par. 58 mentions partition wall 204 but this reference is not in the drawings. 
Par. 60 mentions Lid portion 217, but this reference is not in the drawings.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this application, the “means depressurizing” has invoked 35 U.S.C 112(f). A review of the specification reveals that “a vacuum 30” (par. 16) or a known equivalent alternative thereof would meet the limitations of “means depressurizing”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “small” and “wide” in claim 1 are relative terms which render the claim indefinite. The terms “small” and “wide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is unclear how small the thickness is and how wide the width is.

Claims 2-6 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2-6 will be overcome as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Centanni (International Pub. No. WO 2006101467 A1, provided in the Applicant’s IDS).
Regarding claim 1, Centanni teaches a sterilization device (par. 2: “The present invention relates generally to a vapor generator. It finds particular application in conjunction with steam and hydrogen peroxide vapor systems used in connection with medical device disinfection and sterilization and in the sanitation, disinfection, and sterilization of rooms, buildings, large enclosures, and bottling, packaging, and other production lines and will be described with particular reference thereto.”) comprising
	a sterilization chamber (Fig. 2: chamber 14, par. 68: A typical sterilization process proceeds as follows. Items to be microbially decontaminated, such as medical, dental, or pharmaceutical instruments, or the like, are loaded into the chamber 14 and the door 18 closed);
a vaporization chamber (Fig. 2: flash vaporizer 12);
a wall partitioning the vaporization chamber into a first room and a second room (Fig. 2: first baffle 186 from the top is interpreted to be a wall, which divides the inner space of flash vaporizer 12, interior passage 34, into a first room--- the lower portion of interior passage 34 located below the baffle--- and a second room--- the upper portion of interior passage 34 located above the baffle);
a first passage connecting the first room and the second room (Fig. 2: the space between baffles 186 is interpreted to be a passage between the first room and second room);
a table disposed in the first room (Fig. 2: the lowest baffle 186 in interior passage 34 is interpreted to be a table);
a nozzle disposed toward the table and spraying a sterilant toward the table (Fig. 2: injection nozzle 108, par. 64: “More specifically, a means for introducing liquid hydrogen peroxide… preferably in the form of a liquid flow or spray, from the reservoir 70 into the generator 12 via an injection nozzle 108”; liquid hydrogen peroxide reads on a sterilant, and sterilant sprayed from injection nozzle 108 would go towards the lowermost baffle 186, as seen in Fig. 2) ;
a liquid reservoir part accumulating a liquid component of the sterilant sprayed toward the table (Fig. 2: the space between the tapered tip of injection nozzle 108 and the wall surface 52 of interior passage 34 can serve to hold any liquid that drips down, which reads on a liquid reservoir);
a second passage connecting the second room and the sterilization chamber (Fig. 2: mixing zone 126);
and a means depressurizing the sterilization chamber and depressurizing the first room and the second room of the vaporization chamber through the first passage and the second passage (Fig. 2: vacuum pump 100, par. 61: Optionally, a suction means 100, such as a vacuum pump or water ejector, is used to withdraw air or steam from the chamber 14, via a vacuum line 102, prior to a sterilization cycle, during the cycle, or to remove spent vapor after the sterilization cycle; NOTE: since the chamber 14 is in fluid communication with the entirety of flash vaporizer 12, depressurizing chamber 14 would also depressurize flash vaporizer 12 by means of the first and second passages), 
wherein the first passage is made up of a belt-shaped gap (Fig. 2: gap between uppermost baffle 186 and wall surface 52) having a small thickness and a wide width (see 112(b) rejection for claim 1 as set forth above; the gap in Fig. 2 has a finite thickness and width, which reads on this limitation as it is currently written).

Regarding claim 2, Centanni teaches the sterilization device according to claim 1, as set forth above, and further teaches wherein the wall includes a partition wall (Fig. 2: uppermost baffle 186) rising from a bottom of the vaporization chamber (Fig. 2: the left side of interior passage 34 is interpreted to be the bottom side of the vaporization chamber), and wherein the sterilization device includes a belt-shaped gap formed between an upper end surface of the partition wall and a ceiling surface of the vaporization chamber (Fig. 2: the surface of the edge of uppermost baffle 186 reads on 

Regarding claim 3, Centanni teaches the sterilization device according to claim 1, as set forth above, and further teaches wherein the wall includes a first wall (Fig. 2: uppermost baffle 186) rising from a bottom of the vaporization chamber (Fig. 2: the left side of interior passage 34 is interpreted to be the bottom side of the vaporization chamber) and a second wall (Fig. 2: the baffle below the uppermost baffle 186) hanging down from a ceiling of the vaporization chamber (the surface of the right side of interior passage 34 is interpreted to be a ceiling surface of the vaporization chamber), and wherein the belt-shaped gap is formed between the first wall and the second wall (Fig. 2: space between the uppermost baffle 186 and the baffle below it).

	Regarding claim 4, Centanni teaches the sterilization device according to claim 1, as set forth above, and further teaches wherein a tray (a tray is interpreted to be a bottom surrounded by sides capable of trapping liquid; Fig. 2.: steam trap 92, par. 60: A steam trap 92 in the line 90 opens when condensate is present to release the condensate; NOTE: therefore, steam trap 92 satisfies this definition) is disposed below an end portion of the second passage connected to the sterilization chamber (Fig. 2: steam trap 92 is located below the end portion of mixing zone 126, which has been interpreted to be the second passage). 
	
Regarding claim 5, Centanni teaches the sterilization device according to claim 2, as set forth above, and further teaches wherein a tray (a tray is interpreted to be a bottom surrounded by sides capable of trapping liquid; Fig. 2.: steam trap 92, par. 60: A steam trap 92 in the line 90 opens when condensate is present to release the condensate; NOTE: therefore, steam trap 92 satisfies this  is disposed below an end portion of the second passage connected to the sterilization chamber (Fig. 2: steam trap 92 is located below the end portion of mixing zone 126, which has been interpreted to be the second passage). 

Regarding claim 6, Centanni teaches the sterilization device according to claim 3, as set forth above, and further teaches wherein a tray (a tray is interpreted to be a bottom surrounded by sides capable of trapping liquid; Fig. 2.: steam trap 92, par. 60: A steam trap 92 in the line 90 opens when condensate is present to release the condensate; NOTE: therefore, steam trap 92 satisfies this definition) is disposed below an end portion of the second passage connected to the sterilization chamber (Fig. 2: steam trap 92 is located below the end portion of mixing zone 126, which has been interpreted to be the second passage). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        

/KEVIN JOYNER/Primary Examiner, Art Unit 1799